DETAILED ACTION
Response to Amendment
The Amendment filed 3/12/2021 has been entered. Claims 1 and 3-29 are allowed. Claim 2 has been cancelled. Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection, 112(b) rejection and prior art rejection previously set forth in the Non-Final Office Action mailed 12/22/2020. 
Reasons for Allowance
Claims 1 and 3-29 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The subject matter of independent claims in the amendment submitted on 3/12/2021 could either not be found or was not suggested in the prior art of record. With respect to claims 1 and 23 the prior art of record does not disclose or render obvious at the effective filing date of the invention: “the piston pump comprises: a button comprising a resilient arm attached to a protrusion; a piston in mechanical communication with the protrusion, wherein the piston comprises a first channel having a dispensing lip and a second channel having a filling lip, wherein the protrusion is configured to move between the first channel and the second channel to engage the fill lip or the dispense lip; and a track configured to move the protrusion between the first channel and the second channel” as recited in claims 1 and 23; in combination with the other elements recited in the independent claim. Similarly, with respect to claim 16 the prior art of record does not disclose or render obvious at the effective filing date of the claimed invention: “depressing a button to move a piston disposed at least partially within a bolus chamber from a first position to a second position; filling the bolus chamber with the bolus dose when a protrusion attached to a resilient arm of the button reaches a distal end of a track, which corresponds to the second position of the piston; and releasing the button to move the piston disposed at least partially within the bolus chamber from the second position to the first position to increase a 
The closest relevant art is Hawkins et al. (WO 2007/108987). Hawkins et al. discloses a device for administering a medication in fluid form (paragraph 3), the device comprising: a basal flow path (see slow acting insulin path, Fig. 10); and a bolus flow path (see fast acting insulin path, Fig. 10) in parallel to the basal flow path (see slow acting insulin path, Fig. 10), wherein the bolus flow path (see fast acting insulin path, Fig. 10) comprises an inlet check valve (one-way valve 145, Fig. 10), a first outlet check valve (one-way valve 147, Fig. 10) downstream of the inlet check valve (one-way valve 145, Fig. 10), and a piston pump (pump 156, Fig. 10) disposed between the inlet check valve (one-way valve 145, Fig. 10) and the first outlet check valve (one-way valve 147, Fig. 10), wherein the piston pump (pump 156, Fig. 10) is configured to prevent partial dosing of a bolus dose (see 'fixed stroke', paragraphs 39 and 30). However, Hawkins et al. does not teach the features discussed above as recited in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH ZAGORIN whose telephone number is (571)272-0878.  The examiner can normally be reached on Monday-Thursday 8:00 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH ZAGORIN/Examiner, Art Unit 3783                                                                                                                                                                                                        /AMBER R STILES/Primary Examiner, Art Unit 3783